Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/20 was filed after the mailing date of the present application on 9/30/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.  Claims 1 and 5 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a method for selecting bad columns, adapted to a data storage medium, wherein the data storage medium is coupled to a control unit, the data storage medium includes a plurality of data blocks, each of the data blocks includes a plurality of columns, the columns are divided into a plurality of chunks, the method for selecting bad columns comprises steps of in combination with other cited limitations, sequentially marking or recording the bad columns in each of the chunks with a plurality of bad column groups by the control unit, wherein a bad column position and a bad column number in each of the chunks are marked or recorded in each of the bad column groups as recited in claim 1.
Claims 2-4 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a method for selecting bad columns, adapted to a data storage medium, wherein the data storage medium is coupled to a control unit, the data storage medium includes a plurality of data blocks, each of the data blocks includes a plurality of columns, the 
Claims 6-7 are therefore allowed because of their dependency on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US 2017/0372797) disclose a method for screening bad columns in a data storage medium includes steps of: writing predetermined data into at least one sample block; comparing the written data with the predetermined data to calculate numbers of error bits in the plurality of columns; defining an inspection window covering a portion of the columns; summing the numbers of error bits in the portion of columns in the inspection window to obtain a total number of error bits and determining whether the total number of error bits is greater than a number of correctable bits; if yes, determining a start point and a terminal point of a bad column interval in the inspection window, wherein the numbers of error bits in the columns between the start point and the terminal point are greater than a threshold of error bits; and labeling the columns in the bad column interval as bad columns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/              Primary Examiner, Art Unit 2824